Exhibit 10.6

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW, MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAW OR, IN THE
OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF
THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS
EXEMPT FROM REGISTRATION.

WARRANT TO PURCHASE STOCK

 

Company:   AviGenics, Inc., a Delaware corporation Number of Shares:   As set
forth below Class of Stock:   Series E-1 Convertible Preferred Stock, $0.001 par
value per share Warrant Price:   $3.0399 per Share, subject to adjustment Issue
Date:   March 31, 2008 Expiration Date:   March 31, 2018 Credit Facility:   This
Warrant is issued in connection with that certain Loan and Security Agreement of
even date herewith among Silicon Valley Bank, Oxford Finance Corporation and the
Company, as amended from time to time (the “Loan Agreement”).

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, SILICON VALLEY
BANK (Silicon Valley Bank, together with any successor or permitted assignee or
transferee of this Warrant or of any shares issued upon exercise hereof, is
referred to hereinafter as “Holder”) is entitled to purchase the number of fully
paid and nonassessable shares (the “Shares”) of the above-stated Class of Stock
(the “Class”) of the above-named company (the “Company”) at the above-stated
Warrant Price, all as set forth above and as adjusted pursuant to Article 2 of
this Warrant, subject to the provisions and upon the terms and conditions set
forth in this Warrant.

A. Number of Shares. This Warrant shall be exercisable for such cumulative
number of Shares as shall equal (a)(i) 0.016875, multiplied by (ii) the
aggregate amount of each Term Loan (as defined in the Loan Agreement) made to
the Company, divided by (b) the Warrant Price in effect on and as of the date of
such Term Loan; provided, that should the Company, on or before July 31, 2008,
be eligible to receive the Second Term Loan (as defined in the Loan Agreement)
during the Second Draw Period (as defined in the Loan Agreement) but elect not
to request that such Second Term Loan be made in full, then this Warrant shall,
on July 31, 2008, automatically become exercisable for (in addition to all other
Shares for which this Warrant shall previously have become exercisable pursuant
to this Paragraph A), such number of Shares as shall equal (c)(i) 0.016875,
multiplied by (ii) the aggregate amount or portion of such Second Term Loan not
made to the Company on or before such date, divided by (d) the Warrant Price in
effect on and as of such date.



--------------------------------------------------------------------------------

ARTICLE 1. EXERCISE.

1.1 Method of Exercise. Holder may exercise this Warrant by delivering the
original of this Warrant together with a duly executed Notice of Exercise in
substantially the form attached as Appendix 1 to the principal office of the
Company. Unless Holder is exercising the conversion right set forth in Article
1.2, Holder shall also deliver to the Company a check, wire transfer (to an
account designated by the Company), or other form of payment acceptable to the
Company for the aggregate Warrant Price for the Shares being purchased.

1.2 Conversion Right. In lieu of exercising this Warrant as specified in Article
1.1, Holder may from time to time convert this Warrant, in whole or in part,
into a number of Shares determined by dividing (a) the aggregate fair market
value of the Shares or other securities otherwise issuable upon exercise of this
Warrant minus the aggregate Warrant Price of such Shares by (b) the fair market
value of one Share. The fair market value of the Shares shall be determined
pursuant to Article 1.3.

1.3 Fair Market Value. If the Company’s common stock is traded in a public
market and the Shares are common stock, the fair market value of a Share shall
be the closing price of a share of common stock reported for the business day
immediately before Holder delivers this Warrant together with its Notice of
Exercise to the Company (or in the instance where the Warrant is exercised
immediately prior to the effectiveness of the Company’s initial public offering
(“IPO”), the “price to public” per share price specified in the final prospectus
relating to such offering). If the Company’s common stock is traded in a public
market and the Shares are preferred stock, the fair market value of a Share
shall be the closing price of a share of the Company’s common stock reported for
the business day immediately before Holder delivers this Warrant together with
its Notice of Exercise to the Company (or, in the instance where the Warrant is
exercised immediately prior to the effectiveness of the IPO, the initial “price
to public” per share price specified in the final prospectus relating to such
offering), in both cases, multiplied by the number of shares of the Company’s
common stock into which a Share is convertible. If the Company’s common stock is
not traded in a public market, the Board of Directors of the Company shall
determine fair market value in its reasonable good faith judgment.

1.4 Delivery of Certificate and New Warrant. Promptly after Holder exercises or
converts this Warrant and, if applicable, the Company receives payment of the
aggregate Warrant Price, the Company shall deliver to Holder certificates for
the Shares acquired and, if this Warrant has not been fully exercised or
converted and has not expired, a new Warrant representing the Shares not so
acquired.

1.5 Replacement of Warrants. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and amount to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company shall
execute and deliver, in lieu of this Warrant, a new warrant of like tenor.

 

2



--------------------------------------------------------------------------------

1.6 Treatment of Warrant Upon Acquisition of Company.

1.6.1 “Acquisition”. For the purpose of this Warrant, “Acquisition” means any
sale, license, or other disposition of all or substantially all of the assets of
the Company, or any reorganization, consolidation, merger or sale of outstanding
capital stock of the Company where the holders of the Company’s securities
before the transaction beneficially own less than a majority of the outstanding
voting securities of the surviving entity after the transaction.

1.6.2 Treatment of Warrant at Acquisition.

A) Upon the written request of the Company, Holder agrees that, in the event of
an Acquisition in which the sole consideration is cash, either (a) Holder shall
exercise its conversion or purchase right under this Warrant and such exercise
will be deemed effective immediately prior to the consummation of such
Acquisition or (b) if Holder elects not to exercise the Warrant, this Warrant
will expire upon the consummation of such Acquisition. The Company shall provide
the Holder with written notice of its request relating to the foregoing
(together with such reasonable information as the Holder may request in
connection with such contemplated Acquisition giving rise to such notice), which
is to be delivered to Holder not less than ten (10) days prior to the closing of
the proposed Acquisition.

B) Upon the written request of the Company, Holder agrees that, in the event of
an Acquisition that is an “arms length” sale of all or substantially all of the
Company’s assets to a third party that is not an Affiliate (as defined below) of
the Company (a “True Asset Sale”), either (a) Holder shall exercise its
conversion or purchase right under this Warrant and such exercise will be deemed
effective immediately prior to the consummation of such Acquisition or (b) if
the Company continues as a going concern following the closing of any such True
Asset Sale and if Holder elects not to exercise the Warrant, this Warrant will
continue until the Expiration Date. The Company shall provide the Holder with
written notice of its request relating to the foregoing (together with such
reasonable information as the Holder may request in connection with such
contemplated Acquisition giving rise to such notice), which is to be delivered
to Holder not less than ten (10) days prior to the closing of the proposed
Acquisition.

C) Upon the closing of any Acquisition other than those particularly described
in subsections (A) and (B) above, the successor entity shall assume the
obligations of this Warrant, and this Warrant shall be exercisable for the same
securities, cash, and property as would be payable for the Shares issuable upon
exercise of the unexercised portion of this Warrant as if such Shares were
outstanding on the record date for the Acquisition and subsequent closing. The
Warrant Price and/or number of Shares shall be adjusted accordingly.

As used in this Section 1.6, “Affiliate” shall mean any person or entity that
owns or controls directly or indirectly ten percent (10%) or more of the stock
of Company, any person or entity that controls or is controlled by or is under
common control with such persons or entities, and each of such person’s or
entity’s officers, directors, joint venturers or partners, as applicable.

1.7 Stockholders Agreement. In connection with any exercise or conversion of
this Warrant, and as a condition precedent to the issuance by the Company to
Holder of a certificate

 

3



--------------------------------------------------------------------------------

evidencing the Shares issued upon such exercise or conversion, Holder shall
become a party, by executing and delivering to the Company a counterpart
signature page, joinder agreement, instrument of accession or the like, to the
Company’s Amended and Restated Stockholders Agreement dated September 28, 2007,
as amended or restated from time to time, solely with respect to the Shares
issued upon such exercise or conversion and solely to the extent that such
Stockholders Agreement is still then by its terms in force and effect.

ARTICLE 2. ADJUSTMENTS TO THE SHARES.

2.1 Stock Dividends, Splits, Etc. If the Company declares or pays a dividend on
the outstanding shares of the Class payable in common stock or other securities,
then upon exercise of this Warrant, for each Share acquired, Holder shall
receive, without cost to Holder, the total number and kind of securities to
which Holder would have been entitled had Holder owned the Shares of record as
of the date the dividend occurred. If the Company subdivides the outstanding
shares of the Class by reclassification or otherwise into a greater number of
shares or takes any other action which increase the amount of common stock into
which the one share of the Class is convertible, the number of Shares
purchasable hereunder shall be proportionately increased and the Warrant Price
shall be proportionately decreased. If the outstanding shares of the Class are
combined or consolidated, by reclassification or otherwise, into a lesser number
of shares, the Warrant Price shall be proportionately increased and the number
of Shares shall be proportionately decreased.

2.2 Reclassification, Exchange, Combinations or Substitution. Upon any
reclassification, exchange, substitution, or other event that results in a
change of the number and/or class of the securities issuable upon exercise or
conversion of this Warrant, Holder shall be entitled to receive, upon exercise
or conversion of this Warrant, the number and kind of securities and property
that Holder would have received for the Shares if this Warrant had been
exercised immediately before such reclassification, exchange, substitution, or
other event. Such an event shall include, without limitation, any automatic
conversion of the outstanding or issuable securities of the Company of the same
class or series as the Shares to common stock pursuant to the terms of the
Company’s Certificate of Incorporation. The Company or its successor shall
promptly issue to Holder an amendment to this Warrant setting forth the number
and kind of such new securities or other property issuable upon exercise or
conversion of this Warrant as a result of such reclassification, exchange,
substitution or other event that results in a change of the number and/or class
of securities issuable upon exercise or conversion of this Warrant. The
amendment to this Warrant shall provide for adjustments which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this Article
2 including, without limitation, adjustments to the Warrant Price and to the
number of securities or property issuable upon exercise of the new Warrant. The
provisions of this Article 2.2 shall similarly apply to successive
reclassifications, exchanges, substitutions, or other events.

2.3 Adjustments for Diluting Issuances. The number of shares of common stock
issuable upon conversion of the Shares shall be subject to adjustment, from time
to time in the manner set forth in the Company’s Certificate of Incorporation as
if the Shares were issued and outstanding on and as of the date of any such
required adjustment. The provisions set forth for the Class in the Company’s
Certificate of Incorporation relating to the above in effect as of the Issue
Date may not be amended, modified or waived, without the prior written consent
of

 

4



--------------------------------------------------------------------------------

Holder unless such amendment, modification or waiver affects the rights
associated with the Shares in the same manner as such amendment, modification or
waiver affects the rights associated with all other shares of the Class.

2.4 No Impairment. The Company shall not, by amendment of its Certificate of
Incorporation or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issue, or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by the Company, but shall at all times
in good faith assist in carrying out of all the provisions of this Article 2 and
in taking all such action as may be necessary or appropriate to protect Holder’s
rights under this Article against impairment.

2.5 Fractional Shares. No fractional Shares shall be issuable upon exercise or
conversion of the Warrant and the number of Shares to be issued shall be rounded
down to the nearest whole Share. If a fractional share interest arises upon any
exercise or conversion of the Warrant, the Company shall eliminate such
fractional share interest by paying Holder the amount computed by multiplying
the fractional interest by the fair market value of a full Share.

2.6 Certificate as to Adjustments. Upon each adjustment of the Warrant Price,
Class and/or number of Shares, the Company shall promptly notify Holder in
writing, and, at the Company’s expense, promptly compute such adjustment, and
furnish Holder with a certificate of its Chief Financial Officer setting forth
such adjustment and the facts upon which such adjustment is based. The Company
shall, upon written request, furnish Holder a certificate setting forth the
Warrant Price, Class and number of Shares in effect upon the date thereof and
the series of adjustments leading to such Warrant Price, Class and number of
Shares.

ARTICLE 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.

3.1 Representations and Warranties. The Company represents and warrants to, and
agrees with, the Holder as follows:

(a) The initial Warrant Price referenced on the first page of this Warrant is
not greater than the price per share at which shares of the same class and
series as the Shares were last issued in an arms-length transaction in which at
least $500,000 of such shares were sold.

(b) All Shares which may be issued upon the exercise of the purchase right
represented by this Warrant, and all securities, if any, issuable upon
conversion of the Shares, shall, upon issuance, be duly authorized, validly
issued, fully paid and nonassessable, and free of any liens and encumbrances
except for restrictions on transfer provided for herein or under applicable
federal and state securities laws.

(c) The Company’s capitalization table attached hereto as Schedule 1 is true and
complete as of the Issue Date.

3.2 Notice of Certain Events. If the Company proposes at any time (a) to declare
any dividend or distribution upon the outstanding shares of the same class and
series as the Shares, whether in cash, property, stock, or other securities and
whether or not a regular cash

 

5



--------------------------------------------------------------------------------

dividend (other than repurchases from employees or service providers in
connection with termination of services); (b) to offer for subscription or sale
pro rata to the holders of the outstanding shares of the same class and series
as the Shares any additional shares of any class or series of the Company’s
stock (other than pursuant to contractual pre-emptive rights); (c) to effect any
reclassification, reorganization or recapitalization of any of its stock; (d) to
effect an Acquisition or to liquidate, dissolve or wind up; or (e) offer holders
of registration rights the opportunity to participate in an underwritten public
offering of the Company’s securities for cash, then, in connection with each
such event, the Company shall give Holder: (1) at least 10 days prior written
notice of the date on which a record will be taken for such dividend,
distribution, or subscription rights (and specifying the date on which the
holders of shares of the same class and series as the Shares will be entitled
thereto) or for determining rights to vote, if any, in respect of the matters
referred to in (c) and (d) above; (2) in the case of the matters referred to in
(c) and (d) above at least 10 days prior written notice of the date when the
same will take place (and specifying the date on which the holders of shares of
the same class and series as the Shares will be entitled to exchange their
shares for the securities or other property deliverable upon the occurrence of
such event); and (3) in the case of the matter referred to in (e) above, the
same notice as is given to the holders of such registration rights.

3.3 Registration Under Securities Act of 1933, as amended. The Company agrees
that the Shares or, if the Shares are convertible into common stock of the
Company, such common stock, shall have certain incidental, or “Piggyback,” and
S-3 registration rights pursuant to and as set forth in the Company’s
Information and Registration Rights Agreement, subject to the limitations set
forth therein. The provisions set forth in the Company’s Investor Rights
Agreement or similar agreement relating to the above in effect as of the Issue
Date may not be amended, modified or waived without the prior written consent of
Holder unless such amendment, modification or waiver affects the rights
associated with the Shares in the same manner as such amendment, modification,
or waiver affects the rights associated with all other shares of the same series
and class as the Shares granted to the Holder.

3.4 No Shareholder Rights. Except as provided in this Warrant, Holder will not
have any rights as a shareholder of the Company until the exercise of this
Warrant.

3.5 Certain Information. The Company agrees to provide Holder at any time and
from time to time with such information as Holder may reasonably request for
purposes of Holder’s compliance with regulatory, accounting and reporting
requirements applicable to Holder.

ARTICLE 4. REPRESENTATIONS, WARRANTIES OF THE HOLDER. The Holder represents and
warrants to the Company as follows:

4.1 Purchase for Own Account. This Warrant and the securities to be acquired
upon exercise of this Warrant by Holder will be acquired for investment for
Holder’s account, not as a nominee or agent, and not with a view to the public
resale or distribution within the meaning of the Act. Holder also represents
that it has not been formed for the specific purpose of acquiring this Warrant
or the Shares.

 

6



--------------------------------------------------------------------------------

4.2 Disclosure of Information. Holder has received or has had full access to all
the information it considers necessary or appropriate to make an informed
investment decision with respect to the acquisition of this Warrant and its
underlying securities. Holder further has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
offering of this Warrant and its underlying securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to Holder or to which Holder has access.

4.3 Investment Experience. Holder understands that the purchase of this Warrant
and its underlying securities involves substantial risk. Holder has experience
as an investor in securities of companies in the development stage and
acknowledges that Holder can bear the economic risk of such Holder’s investment
in this Warrant and its underlying securities and has such knowledge and
experience in financial or business matters that Holder is capable of evaluating
the merits and risks of its investment in this Warrant and its underlying
securities and/or has a preexisting personal or business relationship with the
Company and certain of its officers, directors or controlling persons of a
nature and duration that enables Holder to be aware of the character, business
acumen and financial circumstances of such persons.

4.4 Accredited Investor Status. Holder is an “accredited investor” within the
meaning of Regulation D promulgated under the Act.

4.5 The Act. Holder understands that this Warrant and the Shares issuable upon
exercise or conversion hereof have not been registered under the Act in reliance
upon a specific exemption therefrom, which exemption depends upon, among other
things, the bona fide nature of the Holder’s investment intent as expressed
herein. Holder understands that this Warrant and the Shares issued upon any
exercise or conversion hereof must be held indefinitely unless subsequently
registered under the Act and qualified under applicable state securities laws,
or unless exemption from such registration and qualification are otherwise
available.

ARTICLE 5. MISCELLANEOUS.

5.1 Term: This Warrant is exercisable in whole or in part at any time and from
time to time on or before the Expiration Date.

5.2 Legends. This Warrant and the Shares (and the securities issuable, directly
or indirectly, upon conversion of the Shares, if any) shall be imprinted with a
legend in substantially the following form:

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE ACT, OR THE SECURITIES LAWS OF ANY STATE AND, EXCEPT AND PURSUANT TO THE
PROVISIONS OF ARTICLE 5 OF THAT CERTAIN WARRANT TO PURCHASE STOCK ISSUED BY THE
COMPANY TO SILICON VALLEY BANK DATED AS OF MARCH 31, 2008, MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED,

 

7



--------------------------------------------------------------------------------

PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SAID ACT AND
APPLICABLE STATE SECURITIES LAW OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR
TRANSFER, PLEDGE OR HYPOTHECATION IS EXEMPT FROM REGISTRATION.

5.3 Compliance with Securities Laws on Transfer. This Warrant and the Shares
issuable upon exercise of this Warrant (and the securities issuable, directly or
indirectly, upon conversion of the Shares, if any) may not be transferred or
assigned in whole or in part without compliance with applicable federal and
state securities laws by the transferor and the transferee (including, without
limitation, the delivery of investment representation letters and legal opinions
reasonably satisfactory to the Company, as reasonably requested by the Company).
The Company shall not require Holder to provide an opinion of counsel if the
transfer is to SVB Financial Group (Silicon Valley Bank’s parent company) or any
other affiliate of Holder, provided that any such transferee is an “accredited
investor” as defined in Regulation D promulgated under the Act.

5.4 Transfer Procedure. After receipt by Silicon Valley Bank (“Bank”) of the
executed Warrant, Bank will transfer all of this Warrant to SVB Financial Group,
Holder’s parent company. Subject to the provisions of Article 5.3 and upon
providing the Company with written notice, SVB Financial Group and any
subsequent Holder may transfer all or part of this Warrant or the Shares
issuable upon exercise of this Warrant (or the securities issuable directly or
indirectly, upon conversion of the Shares, if any) to any transferee, provided,
however, in connection with any such transfer, SVB Financial Group or any
subsequent Holder will give the Company notice of the portion of the Warrant
being transferred with the name, address and taxpayer identification number of
the transferee and Holder will surrender this Warrant to the Company for
reissuance to the transferee(s) (and Holder if applicable) and provided any such
transferee agrees to make the representations and warranties in Article 4 and
agrees to be bound by the terms and conditions of this Warrant. The Company may
refuse to transfer this Warrant or the Shares to any person who directly
competes with the Company, unless, in either case, the stock of the Company is
publicly traded.

 

 

8



--------------------------------------------------------------------------------

5.5 Notices. All notices and other communications from the Company to the
Holder, or vice versa, shall be deemed delivered and effective when given
personally or mailed by first-class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company or Holder, as
the case may (or on the first business day after transmission by facsimile) be,
in writing by the Company or such holder from time to time. All notices to
Holder shall be addressed as follows until the Company receives notice of a
change of address in connection with a transfer or otherwise:

SVB Financial Group

Attn: Treasury Department

3003 Tasman Drive, HA 200

Santa Clara, CA 95054

Telephone: 408-654-7400

Facsimile: 408-496-2405

Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:

AviGenics, Inc.

Attn: Chief Financial officer

111 Riverbend Road

Athens, GA 30605

Telephone: 760-227-1170

Facsimile: 760-227-2180

5.6 Waiver. This Warrant and any term hereof may be changed, waived, discharged
or terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought.

5.7 Attorney’s Fees. In the event of any dispute between the parties concerning
the terms and provisions of this Warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorneys’ fees.

5.8 Automatic Conversion upon Expiration. In the event that, upon the Expiration
Date, the fair market value of one Share (or other security issuable upon the
exercise hereof) as determined in accordance with Section 1.3 above is greater
than the Warrant Price in effect on such date, then this Warrant shall
automatically be deemed on and as of such date to be converted pursuant to
Section 1.2 above as to all Shares (or such other securities) for which it shall
not previously have been exercised or converted, and the Company shall promptly
deliver a certificate representing the Shares (or such other securities) issued
upon such conversion to Holder.

5.9 Counterparts. This Warrant may be executed in counterparts, all of which
together shall constitute one and the same agreement.

 

9



--------------------------------------------------------------------------------

5.10 Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
its principles regarding conflicts of law.

 

“COMPANY” AVIGENICS, INC. By:  

 

Name:  

 

  (Print) Title:   “HOLDER” SILICON VALLEY BANK By:  

 

Name:  

 

  (Print) Title:  

 

10



--------------------------------------------------------------------------------

Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:

AviGenics, Inc.

Attn: Chief Financial Officer

111 Riverbend Road

Athens, GA 30605

Telephone: 760-227-1170

Facsimile: 760-227-2180

5.6 Waiver. This Warrant and any term hereof may be changed, waived, discharged
or terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought.

5.7 Attorney’s Fees. In the event of any dispute between the parties concerning
the terms and provisions of this Warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorneys’ fees.

5.8 Automatic Conversion upon Expiration. In the event that, upon the Expiration
Date, the fair market value of one Share (or other security issuable upon the
exercise hereof) as determined in accordance with Section 1.3 above is greater
than the Warrant Price in effect on such date, then this Warrant shall
automatically be deemed on and as of such date to be converted pursuant to
Section 1.2 above as to all Shares (or such other securities) for which it shall
not previously have been exercised or converted, and the Company shall promptly
deliver a certificate representing the Shares (or such other securities) issued
upon such conversion to Holder.

5.9 Counterparts. This Warrant may be executed in counterparts, all of which
together shall constitute one and the same agreement.

5.10 Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of California, without giving effect to
its principles regarding conflicts of law.

 

“COMPANY” AVIGENICS, INC. By:  

/s/ James E. Early

Name:  

James E. Early

  (Print) Title:   SVP Finance & Admin

 

11



--------------------------------------------------------------------------------

“HOLDER” SILICON VALLEY BANK By:  

/s/ Scott McCarty

Name:  

Scott McCarty

  (Print) Title:   VP

 

12



--------------------------------------------------------------------------------

APPENDIX 1

NOTICE OF EXERCISE

1. Holder elects to purchase             shares of the Common/Series Preferred
[strike one] Stock of             pursuant to the terms of the attached Warrant,
and tenders payment of the purchase price of the shares in full.

[or]

1. Holder elects to convert the attached Warrant into Shares/cash [strike one]
in the manner specified in the Warrant. This conversion is exercised for of the
Shares covered by the Warrant.

[Strike paragraph that does not apply.]

2. Please issue a certificate or certificates representing the Shares in the
name specified below:

 

    

 

Holder’s Name

         

 

                     

 

(Address)

       

3. By its execution below and for the benefit of the Company, Holder hereby
restates each of the representations and warranties in Article 4 of the Warrant
as of the date hereof.

 

HOLDER:

 

By:

 

 

Name:

 

 

Title:

 

 

(Date):

 

 

 

Page 11